Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Petrocelli on 2/14/22.


receiving, by said computer, a data set having a plurality of entries indexed according to said plurality of related, demand-correlated products, with each entry including a plurality of entry attributes;
receiving, by said computer, current decision context data for said plurality of products, said current decision context data selected from a list consisting of price data, inventory data, promotion campaign data, and advertisement data;
determining, by said computer, a set of primary entry attributes from among said plurality of entry attributes;
training, by said computer, a first machine learning model based upon said set of primary entry attributes offline or during non-peak times;
responsive to said computer receiving a decision request including a set of attributes that includes an associated set of attributes corresponding to said set of primary entry attributes, scoring by said computer, said associated set of attributes corresponding to said set of primary entry attributes with said first machine learning model to generate, by said computer, a baseline purchase propensity;
 to 
determine incrementally modified price elasticities for the plurality of entry attributes using the baseline purchase propensity;
training, by said computer, a second machine learning model, based incrementally upon each of said entry attributes to generate, by said computer, incrementally modified own-product elasticity data and cross-product elasticity data associated therewith;
determining, by said computer, a pricing effectiveness value associated with each of said entry attributes for each of said associated incrementally modified price elasticities;
ranking, by said computer, said entry attributes by said calculated pricing effectiveness value;

responsive to generating said baseline purchase propensity, training by said computer, the second machine learning model based upon said baseline purchase propensity and said current decision context data, to generate own- and cross-product elasticity data with respect to the current decision context data, the baseline propensity being combined with the current decision context data and the secondary event attributes to generate the own-and cross-product elasticity data which indicates a customer sensitivity to prices, the current decision context data including pricing assigned to various products purchased;
generating, by said computer, using said own- and cross-product elasticity data, a decision distribution vector selected, at least in part, in accordance with said current decision context data for said plurality of related, demand-correlated products, the distribution vector including prices for each of the options a customer chooses to meet travel criteria included in the decision request;
providing, by said computer via a customer display menu in operative communication with said computer, a set of purchase choices representing a price distribution based, at least in part, on the distribution vector;
responsive to providing the set of purchase choices, receiving by the computer, an indication of user selection; and
responsive to receiving the indication of user selection, adding metadata associated with the user selection for use in updated training of the first and second machine learning models.



9. (Currently Amended) A system to automatically generate an optimized decision distribution vector for a plurality of related, demand-correlated products, which comprises: 
a computer system comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to cause the computer to: 
receive a data set having a plurality of entries indexed according to said plurality of related, demand-correlated products, with each entry including a plurality of entry attributes; 
receive current decision context data for said plurality of products, said decision current context data selected from a list consisting of price data, inventory data, promotion campaign data, and advertisement data; 
determine a set of primary entry attributes from among said plurality of entry attributes; 
train a first machine learning model based upon said set of primary entry attributes offline or during non-peak times; 
responsive to said computer receiving a decision request including a set of attributes that includes an associated set of attributes corresponding to said set of primary entry attributes, score said associated set of attributes corresponding to said set of primary entry attributes with said first machine learning model to generate a baseline purchase propensity;

determine incrementally modified price elasticities for the plurality of entry attributes using the baseline purchase propensity; 
train a second machine learning model, based incrementally upon each of said entry attributes to generate incrementally modified own-product and cross-product elasticity data associated therewith; 

rank said entry attributes by said calculated pricing effectiveness value;
iteratively add each of said entry attributes in decreasing pricing effectiveness rank order to a set of secondary attributes used with said second machine learning model to calculate said decision distribution vector, until an own-product and cross-product elasticity data computation duration exceeds a selected computation duration threshold, and label each remaining entry attribute as a primary entry attribute and remove each of said entry attributes added to said secondary entry attributes from said set of primary attributes; 
responsive to generating said baseline purchase propensity, train the second machine learning model based upon said baseline purchase propensity and said current decision context data, to generate own-product and cross-product elasticity data, the baseline propensity is combined with the current decision context data and the secondary event attributes to generate price elasticity, which indicates a customer sensitivity to prices, the current decision context data including pricing assigned to various products purchased; 
generate, using said own-product elasticity data and cross-product elasticity data, a decision distribution vector selected, at least in part, in accordance with said current decision context data for said plurality of related, demand-correlated products, the distribution vector including prices for each of the options a customer chooses to meet travel criteria included in the decision request; 
provide via a customer display menu in operative communication with said computer, a set of purchase choices representing a price distribution based, at least in part, on the distribution vector; 
responsive to providing the set of purchase choices, receive, an indication of user selection and updating the data set with attributes of the user selection; and 
responsive to receiving the indication of user selection, add metadata associated with the user 

17. (Currently Amended) A computer program product to automatically generate an optimized decision distribution vector for a plurality of related, demand-correlated products, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to cause the computer to: 
receive, using the computer, a data set having a plurality of entries indexed according to said plurality of related, demand-correlated products, with each entry including a plurality of entry attributes; 
receive, using the computer, current decision context data for said plurality of products, said current decision context data selected from a list consisting of price data, inventory data, promotion campaign data, and advertisement data; 
determine, using the computer, a set of primary entry attributes from among said plurality of entry attributes; 
train, using the computer, a first machine learning model based upon said set of primary entry attributes offline or during non-peak times; 
responsive to said computer receiving a decision request including a set of attributes that includes an associated set of attributes corresponding to said set of primary entry attributes, score using the computer, said associated set of attributes corresponding to said set of primary entry attributes with said first machine learning model to generate a baseline purchase propensity;

determine incrementally modified price elasticities for the plurality of entry attributes using the baseline purchase propensity; 
train, using the computer, said second machine learning model, based incrementally upon each 
determine, using the computer, a pricing effectiveness value associated with each of said entry attributes for each of said associated incrementally modified price elasticities; 
rank, using the computer, said entry attributes by said calculated pricing effectiveness value;
iteratively add, using said computer, each of said entry attributes in decreasing pricing effectiveness rank order to a set of secondary attributes used with said second machine learning model to calculate said decision distribution vector, until an own-product elasticity data and cross- product elasticity data computation duration exceeds a selected computation duration threshold, and label, using said computer, each remaining entry attribute as a primary entry attribute and remove, using the computer, each of said entry attributes added to said secondary entry attributes from said set of primary attributes; 
responsive to generating said baseline purchase propensity, train, using the computer, a second machine learning model based upon said baseline purchase propensity and said current decision context data, to generate own-product elasticity data and cross-product elasticity data, with respect to the current decision context data, the baseline propensity is combined with the current decision context data and the secondary event attributes to generate price elasticity, which indicates a customer sensitivity to prices, the decision context data including pricing assigned to various products purchased; 
generate, using said computer and said own-product elasticity data and cross-product elasticity data, a decision distribution vector selected, at least in part, in accordance with said current decision context data for said plurality of related, demand-correlated products , the distribution vector including prices for each of the options a customer chooses to meet travel criteria included in the decision request; 
provide via a customer display menu in operative communication with said computer, a set of purchase choices representing a price distribution based, at least in part, on the distribution 
responsive to providing the set of purchase choices, receive, an indication of user selection and updating the data set with attributes of the user selection; and 
responsive to receiving the indication of user selection, add metadata associated with the user selection for use in updated training of the first and second machine learning models.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include the claim elements recited.  In particular, applicant’s arguments on page 27 of the remarks is persuasive with regards to the hybrid approach sought by applicant.  The claim amendments clarify that hybrid approach and allow the application. 
With respect to the 101 rejection, the claims now recite a practical application and are therefore eligible. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Primary Examiner, Art Unit 3684